         Case 1:17-cr-00087-ALC Document 147 Filed 07/29/20 Page 1 of 3



                                                                                              7/29/20
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                        CASE NO. ___17-CR-87__________________


UNITED STATES OF AMERICA                     )              ORDER ON MOTION FOR
                                             )              REDUCTION IN SENTENCE
               V.                            )              UNDER 18 U.S.C. § 3582(c)(1)(A)

GEORGE DOUMANIS,                             )              (COMPASSIONATE RELEASE)
_______________________________              )

       Upon motion of ☐
                      X the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors set

forth in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission to the extent they are relevant to whether a deduction is warranted (and, if so, the

amount of the reduction),

IT IS ORDERED that the motion is:

☐XGRANTED

       ☐XThe defendant’s previously imposed sentence of imprisonment of ________________
                                                                         53 Months

is reduced to ____________________________; or

       ☐XTime served:

               ☐      The defendant is to remain in Bureau of Prisons custody until the

                      defendant’s residence can be verified or a release plan can be developed.

                      Additional custody shall not exceed _____ days unless extended by the

                      Court, or

               ☐
               X      An appropriate release plan is in place and the defendant shall be released

                      immediately.
           Case 1:17-cr-00087-ALC Document 147 Filed 07/29/20 Page 2 of 3




                                                    SUPERVISED RELEASE

         ☐XThe defendant’s term of supervised release is unchanged.

         ☐ The defendant’s term of supervised release is changed from _____ to _______.

         ☐ The defendant’s conditions of supervised release are unchanged.

         ☐XThe defendant’s conditions of supervised release are modified as follows:

Special Condition: The Defendant shall serve 3 Years on home incarceration; technology
at the discretion of the Probation Department. The Defendant is restricted to his residence at all times
except for medical or drug treatment, religious services, attorney visits or other activities pre-approved by

the probation officer.




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records [medical, institutional, administrative] supporting the approval or denial of this

motion.

☐ DENIED after complete review of the motion on the merits.

         ☐ FACTORS CONSIDERED (Optional)
         Case 1:17-cr-00087-ALC Document 147 Filed 07/29/20 Page 3 of 3




       ☐ DENIED WITHOUT PREJUDICE for failure to exhaust remedies (failure to fully

exhaust all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf; the lapse of 30 days from the receipt of such a request by the Warden,

whichever is earlier).



IT IS SO ORDERED.
 7/13/20
_________________                                    ________________________________
DATE                                                 UNITED STATES DISTRICT JUDGE
